Citation Nr: 0917559	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement or payment of 
unauthorized medical expenses for services rendered by St. 
Luke's Hospital (SLH) in Jacksonville, Florida, on January 2, 
2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to May 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of the 
VA Medical Center (VAMC) in Gainesville, Florida, which 
denied payment of unauthorized medical expenses for services 
rendered by St Luke's Hospital in Jacksonville, Florida, on 
January 2, 2005. 

The Board notes that in a March 2006 communication the 
Veteran requested a local hearing at the St. Petersburg 
Regional Office in relation to his claim.  It does not appear 
from the record that the VAMC responded to the Veteran's 
request.  Consequently, the Board, in an April 2009 letter 
informed the Veteran that although it could not provide him 
with a local hearing, it could offer him a Board hearing 
either at the RO or in Washington DC.   The letter then asked 
him to respond by indicating the type of hearing he desired 
(if any).  The letter also advised him that if he did not 
respond within thirty days, the Board would assume that he 
did not want a hearing and would proceed with his case.  As a 
response has not been received, the Board will proceed by 
issuing a decision on the merits of the claim.    


FINDINGS OF FACT

1.  At the time of the treatment received at SLH on January 
2, 2005 the Veteran had a total (100%) disability rating on 
the basis of unemployability (TDIU) due to service connected 
disability.   

2.  The care the Veteran received at SLH was non-emergent. 

3.  It is not shown that delay in receiving care for the 
Veteran's foot problem until the following day when he could 
have been seen at the VA outpatient clinic would have been 
hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses for services rendered by St. 
Luke's Hospital in Jacksonville, Florida, on January 2, 2005, 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board observes that VCAA notice is not 
required because the issue presented involves a claim which 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  As will be 
explained below, because the Veteran incurred unauthorized 
medical expenses for non-emergent care at a private facility, 
his claim for reimbursement or payment of unauthorized 
medical expenses must be denied as a matter of law.  
38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. §§ 17.54, 17.120, 
17.130, 17.1002.

II.  Factual Background

A July 1998 rating sheet shows that the Veteran was assigned 
a total disability rating for unemployability (TDIU) on the 
basis of his service connected disabilities effective October 
1997.  

A January 2, 2005, Florida Department of Health Ambulance 
Report shows that the Veteran was complaining of pain in the 
right foot and knee of 5 days' duration.  He was transported 
to the SLHK Emergency Room for further evaluation

A January 2, 2005, SLH emergency room report shows that the 
Veteran was complaining of ongoing pain in his heel and his 
right lower leg over the previous five days.  He had not 
experienced any fever, chills or trauma.  He was wheelchair 
bound due to prior cerebrovascular accidents as well as 
trauma sustained during Vietnam.  He was disabled and 
followed at the VA clinic.  He was diabetic and had 
peripheral neuropathy with numbness in his feet.  He did 
report that he checked his feet regularly for ulcers and that 
he was going to the VA clinic every three months for 
evaluation.  

Physical examination showed an ulcer of the region of the 
lateral maleolus.  It appeared to be a pressure ulcer 
approximately grade 2 that was broken through the skin.  
There was some slight erythema surrounding it and it was 
tender to palpation but there was no flutuance or exudate 
expressed.  The Veteran did have extensive changes and 
peripheral vascular disease in his extremities bilaterally.  
Capillary refill was present and there was no coolness.  

The diagnostic assessment was pressure ulcer to the right 
heel.  An X-ray was taken to rule out osteomyelitis.  The 
wound was cleaned and dressed and the Veteran was to be 
placed on Cipro and was told to follow up with his primary 
care physician in three days.  He was also told to clean and 
dress the wound daily.  

A January 5, 2005, VA podiatry examination report shows that 
the Veteran was seen for a sore on his foot.  Physical 
examination showed an infected spot on the lateral right 
heel, which appeared to be an insect bite.  The diagnostic 
assessment was insect bite of the right foot with cellulitis.  
The wound was dressed and the Veteran was advised to continue 
dressing it daily and to continue taking Cipro.  If there was 
no improvement he was advised to return to the hospital.

In the February 2005 decision the VAMC denied the Veteran's 
claim for payment or reimbursement, finding that the January 
2, 2005, care by SLH was not rendered in a medical emergency.  
  
An April 2005 VA acute care physician's note shows that the 
Veteran was status post recluse spider bite with secondary 
osteomyelitis.  It was noted that the Veteran had had 
extensive stays in the hospital and a nursing home since 
January 1, 2005 due to a recluse spider bite to the right 
lateral heel.  He was initially given oral antibiotics 
without improvement.  He eventually became septic and was 
hospitalized at SLH.  He was treated with Vancomycin.  He 
developed acute renal failure, which resolved after 4 weeks 
of dialysis treatment.  He was then placed in a nursing home 
for continued treatment for osteomyelitis and physical 
rehabilitation since February 2005.  As his contract for 
rehabilitation was expiring he was then transferred to VA 
acute care for continued management.    

In his March 2005 Notice of Disagreement the Veteran 
indicated that he was transported by ambulance and treated at 
SLH emergency room on January 2, 2005, for what SLH 
determined to be a non-emergency spider bite that had caused 
his illness.  Then, on or about January 14, 2005, the Veteran 
was again taken to the hospital after the ambulance service 
refused to transport him.  His kidneys had shut down and he 
was advised that he was within a few days of death had he not 
returned to the hospital when he did.  After this 
hospitalization he went to a Rehabilitation Facility where he 
was still receiving treatment.  The Veteran contended that 
had the emergency nature of his condition been recognized on 
January 2, 2005, when he first sought treatment, the life 
threatening shut down of his kidneys would have been averted.  

On his March 2006 Form 9 the Veteran indicated that on 
January 2, 2005 he went to the Jacksonville VA outpatient 
clinic because he had been bitten by a spider and his right 
foot was treated because the skin had been eaten away.  He 
was released from the clinic and went home.  That evening he 
noticed that his right shoe was full of blood so he went to 
St. Luke's hospital because the clinic was closed.  He 
believed that this was an emergency that could have been life 
threatening.  He felt that he had acted in good faith and 
that VA should reimburse him for the expenses incurred at St. 
Lukes.  

III.  Law and Regulations

There is no evidence (and the veteran does not allege) that 
the services he received at SLRMC were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As the Veteran had a total disability permanent in nature 
from a service-connected disability (i.e. TDIU) at the time 
of the January 2, 2005 treatment, he is potentially eligible 
for reimbursement of private medical expenses under 
38 U.S.C.A. § 1728 for the care he received at SLH on January 
2, 2005.  In order for him to receive such reimbursement, 
however, the evidence must show that the SLH care was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.   Unfortunately, the evidence of 
record does not support such a finding.

The record does not show that the Veteran faced any imminent 
danger to his life or health on January 2.   Instead, the 
evidence shows only that the Veteran was seen for ongoing 
pain in his heel and his right lower leg that at the time was 
deemed to be a diabetic foot ulcer and that was later found 
to be a recluse spider bite.  In keeping with the non-
emergent nature of the problem, the January 2, 2005 treatment 
received at SLH simply consisted of dressing the wound, 
prescribing Cipro and instructing the Veteran to follow up 
with his VA primary care physician within the following three 
days.  There is no indication that the Veteran would have 
incurred any injury to life or health had he simply waited to 
receive care at the VA outpatient clinic the following day 
rather than seeking care at the SLH emergency room on the 
evening of January 2.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.     

The Veteran contends that his shoe was full of blood after he 
had visited the VA outpatient clinic for care earlier in the 
day on January 2 and therefore, he believed that his 
condition was emergent.  Neither the ambulance record nor the 
SLH treatment record shows that the Veteran's wound had had 
been subject to uncontrolled bleeding or was otherwise of a 
nature that the Veteran could not have cared for it at home 
and simply returned to the VA clinic for treatment the 
following day.  Accordingly, although the Veteran's foot may 
have been subject to some bleeding, the Board does not find 
that it was severe enough to be considered emergent.  

The Veteran also contends that had his spider bite been 
properly recognized and cared for on January 2, 2005, the 
subsequent life threatening shut down of his kidneys would 
have been averted.  Regardless of whether this contention is 
accurate, it does not tend to show that an emergency 
situation was actually present on January 2, 2005, but only 
indicates that a later emergency situation could have been 
averted if better treatment was provided on January 2, 2005.  
The record does clearly show that the Veteran did later 
require emergent care as a result of kidney failure secondary 
to the brown recluse spider bite.  The record does not show 
that the Veteran was in need of emergent care on January 2, 
2005, for care of this bite, however.  Once again, there is 
no indication that the Veteran's life or health would have 
been threatened if he had waited until the following day and 
received treatment at the VA outpatient clinic for the spider 
bite.  Thus, as the instant case is limited to the care 
received on January 2, 2005, the Board must find that this 
care was non-emergent.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.  Accordingly, as the receipt of emergent care is a 
necessary requirement under this section, reimbursement for 
the expenses incurred at SLH under 38 U.S.C.A. § 1728 is not 
warranted.  Id.

Although the Veteran is not eligible for payment or 
reimbursement under 38 U.S.C.A. § 1728, the Board must still 
consider whether reimbursement under 38 U.S.C.A. § 1725 is 
warranted.  One of the necessary criteria for payment or 
reimbursement under this section is that the treatment for 
which payment or reimbursement is sought is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  In 
the instant case, the record does not show that as of January 
2, 2005, a prudent layperson would have expected that 
delaying treatment for the veteran's foot problem until the 
following day, when he could have been seen at the VA 
outpatient clinic, would have been hazardous to life or 
health.  Once again, although the Veteran did report he was 
concerned that his shoe was full of blood after his visit to 
the VA outpatient clinic, the documentation of record does 
not show that his foot was bleeding uncontrollably or 
severely at the time he was brought in, and then examined, at 
SLH.  Nor is there any other indication of record tending to 
show symptoms of sufficient severity that a prudent layperson 
who possesses an average knowledge of health and medicine 
could reasonably expect that waiting to receive care until 
the following day would result in serious jeopardy to the 
Veteran's health, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part.  Instead, 
the record simply shows that the Veteran reported pain in the 
right foot and knee of 5 days duration and on examination at 
SLH was found to have a pressure ulcer of the region of the 
lateral maleolus that was broken through the skin.  Given 
that the Veteran was apparently seen for the condition 
earlier in the day on an outpatient basis (which would tend 
to indicate to a reasonable person that the problem was not 
emergent) and given that the record does not show any acute 
symptomatology associated with it (such as severe pain or 
bleeding), the Board finds that prudent layperson would not 
have reasonably expected that delay in seeking immediate 
medical attention for the foot problem until the following 
day would have been hazardous to life or health.  
Accordingly, as satisfaction of this requirement is necessary 
in order for payment or reimbursement to be authorized, the 
Veteran's claim must also fail under Section 1725.  
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

The Board once again recognizes that the Veteran feels that 
had his spider bite been appropriately recognized by SLH on 
January 2, 2005, he could have avoided subsequent severe 
problems including renal failure.  This possibility does not 
change the analysis under Section 1725, however.  Under the 
prudent layperson standard, the Board may only consider what 
the Veteran knew about his foot problem as of January 2, 2005 
and whether a prudent layperson would have found that this 
situation required immediate treatment to avoid hazard to 
life or health.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.     

In summary, as the medical emergency requirement is not met 
under Section 1728 and the "prudent layperson" requirement 
is not met under Section 1725, the preponderance of the 
evidence is against this claim and it must be denied.   
     








(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to reimbursement or payment of unauthorized 
medical expenses for services rendered by St. Luke's Hospital 
(SLH) in Jacksonville, Florida, on January 2, 2005, is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


